Motion Granted; Appeal Dismissed and Memorandum
Opinion filed April 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00556-CV
____________
 
JAMES STEVEN BROWNHILL, Appellant
 
V.
 
MELINDA JANICE BROWNHILL, Appellee
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2010-09662
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a protective order signed March 10, 2010.  On March 22, 2011, appellant
filed a notice of non-suit, which we construe as a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.